DETAILED ACTION
This action is in response to the amendments filed on Apr. 19th, 2022. A summary of this action:
Claims 1, 3-10, 16, 18-19 have been presented for examination.
Claims 1, 3-10, 16, 18-19 have been amended
Claims 3-6, 9-10, 18-19 are objected to because of informalities
Claims 1, 3-10, 16, 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Claims 1, 7-10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Glaz et al., “Reduced-Order Nonlinear Unsteady Aerodynamic Modeling Using a Surrogate-Based Recurrence Framework”, 2010 in view of Sabir et al., “CELL BY CELL ARTIFICIAL NEURAL NETWORK MODEL FOR PREDICTING LAMINAR, INCOMPRESSIBLE, VISCOUS FLOW”, Oct. 2016
Claims 3-6, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glaz et al., “Reduced-Order Nonlinear Unsteady Aerodynamic Modeling Using a Surrogate-Based Recurrence Framework”, 2010 in view of Sabir et al., “CELL BY CELL ARTIFICIAL NEURAL NETWORK MODEL FOR PREDICTING LAMINAR, INCOMPRESSIBLE, VISCOUS FLOW”, Oct. 2016 and in further view of Giorgi et al., “Identification of Wave Energy Device Models From Numerical Wave Tank Data—Part 2: Data-Based Model Determination”, 2016
Claims 1, 3-10, 16, 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, 13-17 of copending Application No. 16/420,130 in view of Sabir et al., “CELL BY CELL ARTIFICIAL NEURAL NETWORK MODEL FOR PREDICTING LAMINAR, INCOMPRESSIBLE, VISCOUS FLOW”, 2016 
Claim 1, 7-10, 16 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 15 and 18 of copending Application No. 16/420,167 in view of Glaz et al., “Reduced-Order Nonlinear Unsteady Aerodynamic Modeling Using a Surrogate-Based Recurrence Framework”, 2010 and in further view of Sabir et al., “CELL BY CELL ARTIFICIAL NEURAL NETWORK MODEL FOR PREDICTING LAMINAR, INCOMPRESSIBLE, VISCOUS FLOW”, 2016 
Claims 3-6, 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 15 and 18 of copending Application No. 16/420,167 in view of Glaz et al., “Reduced-Order Nonlinear Unsteady Aerodynamic Modeling Using a Surrogate-Based Recurrence Framework”, 2010 and in further view of Sabir et al., “CELL BY CELL ARTIFICIAL NEURAL NETWORK MODEL FOR PREDICTING LAMINAR, INCOMPRESSIBLE, VISCOUS FLOW”, 2016  and in further view of Giorgi et al., “Identification of Wave Energy Device Models From Numerical Wave Tank Data—Part 2: Data-Based Model Determination”, 2016
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the Double Patenting Rejection
	The rejection is maintained, and has been updated below as necessitated by amendment.  
	In addition, see MPEP § 804: “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.”

Regarding the § 112(f) invocation and corresponding § 112(b) Rejection
In view of the amendments, the § 112(f) invocation and corresponding § 112(b) rejection is withdrawn. 

Regarding the Claim Objections
	In view of the amendments, the objection is withdrawn. New objections are presented below as was necessitated by amendment. 

Regarding the § 103 Rejection
	In view of the amendments, the rejection is withdrawn, and a new ground of rejection is set forth below as was necessitated by amendment. 

Applicant submits (Remarks, page 17): “...Because the method is derived from Kriging interpolation, Glaz's method is to estimate the value of an arbitrary interpolation data point using coarse global model data....”

Examiner’s Response:
	The Examiner respectfully disagrees. 
	See Glaz, as was relied upon in the rejection. Glaz, page 2422, col. 2, ¶ 1: “Furthermore, users are not limited to kriging surrogates based on optimal Latin hypercubes, since alternative DOE methods are available in the MATLAB Statistics Toolbox, and additional nonlinear interpolation methods can be found in the System Identification and Neural Network Toolboxes”
	To clarify: the arguments imply that Glaz is limited to kriging surrogates. Glaz explicitly states otherwise, and then explicitly provides a suggestion to use methods from a Neural Network Toolbox that is “well-documented” and “widely available”.
	In other words: these arguments are merely the arguments of counsel, unsupported by the evidence set forth in Glaz explicitly. See MPEP § 2145(I): “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").”

Applicant submits (Remarks, page 17): “...On the other hand, as recited in the specification, FIG.2 and FIG. 3 of the instant application, the proposed method does not use interpolation method...”

Examiner’s Response:
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The argument points to figures in the specification, not any specific limitations in the claims themselves. 
Furthermore, to construe the claims to be limited to the figures in the specification would require an improper importation of limitations from the specification.

Applicant submits (Remarks, page 17): “In addition, Applicant respectfully submits that the cited references do not disclose or suggest that each input signal comprises a time interval of the CFD numerical analysis in each cell and parameters of the neural network model include a parameter that determines cells affecting the estimated steady state input signal and cells not affecting the estimated steady state input signal”

Examiner’s Response:
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
	See the rejection below for clarity. 

Claim Objections
Claims 3-6, 9-10, 18-19 are objected to because of the following informalities:  
Claim 4 recites “Backpropagation algorithm” without an article. As this element is already recited in claim 1, the Examiner suggests amending claim 4 to recite “the Backpropagation algorithm”
Claim 6 is objected to under a similar rationale
Claim 5 recites two periods – see the limitation for the “estimated state output signal” and the cancellation constant. See MPEP §608.01(m): “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.” The Examiner suggest amending the claim to use only a single period
Claim 3 is objected to under a similar rationale
Claims 18-19 are objected to under a similar rationale
Claim 10 recites two periods at the end of the claim. The Examiner suggest amending the claim to use only a single period
Claim 9 is objected to under a similar rationale
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, 16, 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 16, and the dependents thereof, are rejected under a similar rationale as representative claim 1, and the dependents thereof. 

Claim 1 recites, in part: “wherein parameters of the first artificial neural network model are determined using Backpropagation algorithm by passing the input and the output signals in the unsteady state to an input layer of the first artificial neural network model and the input signals in the steady state to an output layer of the first artificial neural network model and comprise a first parameter determining, among the plurality of cells, cells affecting the estimated steady state input signal and cells not affecting the estimated steady state input signal:”
Claim 1 also recites: “wherein parameters of the second artificial neural network model are determined using Backpropagation algorithm by passing the output signals in the unsteady state and input signals in the steady to an input layer of the second artificial neural network model and the output signals in the steady state to an output layer of the second artificial neural network model, and comprise a second parameter determining among the plurality of cells affecting the estimated steady state output signal and cells not affecting the estimated steady state output signal,” 

See ¶¶ 50-59 of the specification, including specifically ¶¶ 58-59: “...For example, the signal generating model deriver 120 can constitute an Artificial Neural Network having a transfer function where the weight connections as in the Equation 1 are the parameters H, Q, and D. The parameters H, Q, and D, which are the weight connections, can be derived through the optimization algorithm ( e.g., the Backpropagation algorithm) by using the analytic data as learning data...” 
See ¶¶ 60-67, specifically include seeing ¶¶ 66-67. 
The disclosure does not provide sufficient written description support for the recitation noted above in claim 1, nor does the disclosure provide support for the similar recitation in claim 16. 

In addition, claim 9 recites, in part: “wherein the first artificial neural network model generates the estimated steady state input signal of the component of interest by passing the input and output signals of the component of interest to the input layer of the first artificial neural network model.”
	See ¶¶ 58-59 and ¶¶ 66-67 – the limitation recited in claim 9 is not supported by the present specification. The present specification does not describe the use of the layers of a neural network in the specific manner recited in the claims. 
	Claim 10 contains a similar recitation as claim 9 and is rejected under a similar rationale as claim 9. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Glaz et al., “Reduced-Order Nonlinear Unsteady Aerodynamic Modeling Using a Surrogate-Based Recurrence Framework”, 2010 in view of Sabir et al., “CELL BY CELL ARTIFICIAL NEURAL NETWORK MODEL FOR PREDICTING LAMINAR, INCOMPRESSIBLE, VISCOUS FLOW”, Oct. 2016

Regarding Claim 1
Glaz teaches:
	A flow analysis apparatus comprising a processor, memory including computer program commands, and a storage, wherein the program commands are executed by the processor, the program commands comprise: (Glaz, abstract: “A reduced-order nonlinear unsteady aerodynamic modeling approach suitable for analyzing pitching/plunging airfoils subject to fixed or time-varying freestream Mach numbers is described. The reduced-order model uses kriging surrogates to account for flow nonlinearities and recurrence solutions to account for time-history effects associated with unsteadiness. The resulting surrogate-based recurrence framework generates time-domain predictions of unsteady lift, moment, and drag that accurately approximate computational fluid dynamics solutions, but at a fraction of the computational cost....” – i.e., a computer-implemented method)
	generating, by the processor, a flow analytic model for estimating a result of a Computational Fluid Dynamics (CFD) numerical analysis with respect to a plurality of cells that divide a space around a component, wherein the generating of the flow analytic model comprises:  (Glaz, see figure 5 – the component is the “airfoil” in the center of the “C-grid” – see § III ¶¶ 1-2 for the description of this figure, wherein the “C-grid”, as shown, is a plurality of cells that divide a space around the component, wherein “The CFD results generated in this study are obtained using the commercially available CFD code CFD++ [36,37] developed by Metacomp Technologies.”
as to the flow analytic model – see Glaz’s abstract as cited above, then § II: “Surrogates refer to computationally efficient approximations of expensive functions that are constructed by interpolating fitting data in the form of input/output combinations generated from a limited number of full-order computations [16–18]. Once constructed, a surrogate is used in place of the expensive full-order analysis in order to predict at inputs that were not included in the initial set of fitting points...In this study, CFD solutions for unsteady lift, moment, and drag due to an arbitrary airfoil motion represent the full-order analysis that is to be replaced by surrogates.” – i.e. the “Surrogates” are examples of derived flow analytic models by the CFD simulations)
generating, by the processor, training data comprising plurality of input and output signals in a steady and an unsteady state of fluid by running the CFD numerical analysis for a predetermined number of iterations, wherein each input signal comprises a time interval of the CFD numerical analysis...(Glaz, § II - “Surrogates refer to computationally efficient approximations of expensive functions that are constructed by interpolating fitting data in the form of input/output combinations [the input/output signals] generated from a limited number of full-order computations [a number of iterations] [16–18].  Once constructed, a surrogate is used in place of the expensive full-order analysis in order to predict at inputs that were not included in the initial set of fitting points...In this study, CFD solutions for unsteady [i.e., including the unsteady state] lift, moment, and drag due to an arbitrary airfoil motion represent the full-order analysis that is to be replaced by surrogates.”
as to this including steady-state: see § III, ¶ 3 and see pages 2422-2423, the paragraph split between the pages: “However, as will be shown in Sec. IV, the accuracy of the initial guesses is not critical, since the initial transients in the SBRF’s predictions die out as time is marched forward. This [the flow analysis from the flow analytic model] is similar to CFD solutions, which must use a number of initial time steps to allow transients in the solution to settle [i.e., reach the steady-state]”)
as to the time intervals:  see page 2422, col. 2, ¶¶ 2-3:”The surrogate mapping function can be used for discrete time domain predictions when provided with arbitrary instances of the input vector x(t) given by Eq. (16). However, n components of x correspond to previous values of the unsteady aerodynamic response, which will not be known for arbitrary inputs. Only the surrogate’s approximation of the previous responses will be available. Therefore, an approximate input vector ... consisting of the surrogate’s predictions of the previous responses must be used in order to obtain predictions at an arbitrary input. The approximate input vector is...The process depicted in Fig. 4 is marched forward in [time] increments of ... until the approximate solution at some final time is obtained” and to clarify see § I, subsection A starting on page 2419, e.g. see page 2421, col. 1, include seeing ¶ 3: “For each training case, CFD is used to obtain time-domain aerodynamic response data from t0 to ft, in increments of ...” – and see figure 6, which shows that the number of increments is fixed by this, e.g. § IV on page 2423 ¶ 1 the “time step” is “0.0002 s” in the example for the time ranges show in the plot
as to the input/output signal at each iteration - § III, ¶ 1: “For temporal discretization an implicit algorithm with dual-time-stepping and multigrid acceleration is used. Dual-time-stepping schemes are constructed by appending a pseudo-time-derivative term and using sub iterations for improved accuracy.” and § IV: “For a time step of... 0.0002 s, the CFD results corresponding to each training/test case required 1–4 h of simulation time using four 3.2 GHz Xeon processors”
	generating, by the processor, a first artificial neural network model using the training data,Serial No.: 16/420,179Attorney Docket No.: 40011-1090 to predict an estimated steady state input signal, ((Glaz, § II: “Surrogates refer to computationally efficient approximations of expensive functions that are constructed by interpolating fitting data in the form of input/output combinations generated from a limited number of full-order computations [16–18]. Once constructed, a surrogate is used in place of the expensive full-order analysis in order to predict at inputs that were not included in the initial set of fitting points...” and then see page 2422, col. 2, ¶¶ 2-3:”The surrogate mapping function can be used for discrete time domain predictions when provided with arbitrary instances of the input vector x(t) given by Eq. (16). However, n components of x
correspond to previous values of the unsteady aerodynamic response, which will not be known for arbitrary inputs. Only the surrogate’s approximation of the previous responses will be available. Therefore, an approximate input vector ... consisting of the surrogate’s predictions of the previous responses must be used in order to obtain predictions at an arbitrary input. The approximate input vector is...The process depicted in Fig. 4 is marched forward in increments of ... until the approximate solution at some final time is obtained” – and see equations 27-28, i.e. these equations represent a first signal generating model for producing an “approximate input vector” [example of predicted input signals] – wherein this is for a fixed number of iterations of the CFD, i.e. “until the approximate solution at some final time is obtained” 
as to the neural network – see the subsection “Construct Surrogate Mapping Function (Kriging Interpolation)” starting on page 2421 wherein “The kriging surrogates were created with a freely available MATLAB toolbox” and see the last paragraph: “Finally, the full-order input/output data would be provided as inputs to the MATLAB kriging toolbox (see [35]), which would automatically generate the surrogate. Furthermore, users are not limited to kriging surrogates based on optimal Latin hypercubes, since alternative DOE methods are available in the MATLAB Statistics Toolbox, and additional nonlinear interpolation methods can be found in the System Identification and Neural Network Toolboxes. Therefore, the reduced-order modeling approach described in this paper can be setup with relatively little difficulty, since well-documented DOE and nonlinear interpolation tools are widely available.” – i.e. it would have been obvious to use a “Neural Network” such as one in the “Neural Network Toolboxes” as this is explicitly suggested by Glaz, including that this is “well-documented” and “widely available”, e.g. in the form of a “Neural Network Toolboxes” in “MATLAB”)
	and generating, by the processor, a second an artificial neural network model using the training data to predict an estimated steady state output signal,  (Glaz, § II: “Surrogates refer to computationally efficient approximations of expensive functions that are constructed by interpolating fitting data in the form of input/output combinations generated from a limited number of full-order computations [16–18]. Once constructed, a surrogate is used in place of the expensive full-order analysis in order to predict at inputs that were not included in the initial set of fitting points...” and see §§ II, subsection A for more clarification, and then see page 2422 ¶¶ 2-3 as cited above, including equation 28 – equation 28 represents the “responses obtained from the surrogate-based recurrence framework” [the predicted output signals for the predicted input signals] including for “some final time” [a fixed number of iterations – to clarify on the iterations -  see page 2421, col. 1, include seeing ¶ 3 as cited above 
	as to the neural network – see the subsection “Construct Surrogate Mapping Function (Kriging Interpolation)” starting on page 2421 wherein “The kriging surrogates were created with a freely available MATLAB toolbox” and see the last paragraph as cited above which suggests using “methods” from a “Neural Network Toolbox”)
and performing, by the processor, a flow analysis for a component of interest by inputting input and output signals of the component of interest in the unsteady state to Serial No.: 16/420,179Attorney Docket No.: 40011-1090 the generated flow analytic model to produce the estimated steady state output signal for the component of interest without repeated executions of the CFD numerical analysis.  (Glaz, page 2419, col. 2, ¶ 2: “In this study, CFD solutions for unsteady lift, moment, and drag due to an arbitrary airfoil motion represent the full-order analysis that is to be replaced by surrogates” – i.e. the surrogate/reduced order models perform the flow analysis without the use of the CFD analysis
as to the steady state: see § III, ¶ 3 the CFD simulations are to “convergence” which is an example of steady-state, i.e. the surrogate models also include the converged/steady-state, e.g. figure 7(a) for an example of steady-state at convergence – to clarify, see pages 2422-2423, the paragraph split between the pages: “However, as will be shown in Sec. IV, the accuracy of the initial guesses is not critical, since the initial transients in the SBRF’s predictions die out as time is marched forward. This [the flow analysis from the flow analytic model] is similar to CFD solutions, which must use a number of initial time steps to allow transients in the solution to settle [i.e., reach the steady-state]”)

Glaz does not explicitly teach:
in each cell, and storing, in the storage, the training data;  
wherein parameters of the first artificial neural network model are determined using Backpropagation algorithm by passing the input and the output signals in the unsteady state to an input layer of the first artificial neural network model and the input signals in the steady state to an output layer of the first artificial neural network model, and comprise a first parameter determining, among the plurality of cells, cells affecting the estimated steady state input signal and cells not affecting the estimated steady state input signal;
wherein parameters of the second artificial neural network model are determined using Backpropagation algorithm by passing the output signals in the unsteady state and input signals in the steady to an input layer of the second artificial neural network model and the output signals in the steady state to an output layer of the second artificial neural network model, and comprise a second parameter determining, among the plurality of cells, cells affecting the estimated steady state output signal and cells not affecting the estimated steady state output signal; 


Sabir teaches:
 in each cell, and storing, in the storage, the training data; (Sabir, abstract: “... The training data for the model are obtained by solving the Navier-Stokes equations for two dimensional, steady-state, viscous, incompressible, laminar flow using commercial ANSYS Fluent software...” and then see page 12086 col. 2, ¶ 3: ”The training data is exported from ANSYS® to ASCII file and Excel file”)
  wherein parameters of the first artificial neural network model are determined using Backpropagation algorithm by passing the input and the output signals in the unsteady state to an input layer of the first artificial neural network model and the input signals in the steady state to an output layer of the first artificial neural network model, (Sabir, abstract: “In this research, a cell-by-cell artificial neural network approach is used to predict the velocity vectors of steady state, viscous, incompressible, laminar flows in a two-dimensional computational domain. The flow behaviour is characterized by the initial flow velocity, and the geometry of the wall boundaries. A feedforward neural network architecture is applied in this research. The model is trained using Levenberg-Marquardt and Bayesian regularization backpropagation algorithm. The training data for the model are obtained by solving the Navier-Stokes equations for two dimensional, steady-state, viscous, incompressible, laminar flow using commercial ANSYS Fluent software.”  - see page 12085 col. 1, ¶ 2 for more clarification – i.e. the “training data” is used to train a “neural network” using a “backpropagation algorithm” 
and then see page 12086, col. 1, ¶¶1-2: “Figure-2 illustrates MAPE, RMSE and MEA error parameters values between the simulation data and (ANN) model predictions with different neurons numbers for overall dataset. The objective of calculating these parameters is to measure the differences between the predicted data and the simulation data. Although some statistical parameters are already used in the training phase, but these extra parameters will indicate clearly if there is overfitting in the (ANN) model. The purpose of neural network training is to determine the weights vector [example of parameters determined using backpropagation] that satisfy the global minima of the error function...The learning methods includes iteratively reduce the error function between identified inputs neurons and the known output neurons. [i.e., the input/output layers]”
then see page 12086, col. 2, ¶ 3: “The training data set is used to adjust the (ANN) weights and biases according to their error functions. The validation data are used to measure network generalization, and to halt training when the generalization is stop improving.” – in other words, the training data is applied to the neural network’s input and output layers for the training during backpropagation
in regards to claim interpretation of this claim: see ¶¶ 58-59 in the instant specification: “The parameters H, Q, and D, which are the weight connections, can be derived through the optimization algorithm ( e.g., the Backpropagation algorithm) by using the analytic data as learning data, and the 5 artificial neural network where the parameters H, Q and D have been determined can be derived as a signal generating model.”, e.g. Sabir’s use of training data with the back propagation algorithm for a neural network to “determine the weight vector” (Sabir, page 12086, as cited above)
and comprise a first parameter determining, among the plurality of cells, cells affecting the estimated steady state input signal and cells not affecting the estimated steady state input signal; (Sabir, page 12086, col. 1, last paragraph to col. 2 ¶ 3: “All the calculations will be done at cell level, then all the discrete outcomes would be combined to provide the solution for entire domain [i.e., the cells are all determined to effect the input during the combination]. On a staggered grid, the cell borders contain the normal velocity components and temperature and pressure, are stored at cell centres...” and see the abstract of Sabir
as to the BRI in view of the specification ¶ 57: “For example, only values corresponding to the corresponding cell affect the prediction of a value of any one cell, and values of other cells do not affect it.” this limitation is interpreted as conveying embodiments such as Sabir’s cell-by-cell approach (Sabir, abstract)
wherein parameters of the second artificial neural network model are determined using Backpropagation algorithm by passing the output signals in the unsteady state and input signals in the steady to an input layer of the second artificial neural network model and the output signals in the steady state to an output layer of the second artificial neural network model, and comprise a second parameter determining, among the plurality of cells, cells affecting the estimated steady state output signal and cells not affecting the estimated steady state output signal;  (Sabir, as cited above, as taken in combination with Glaz, include see the above cited portion of Glaz on page 2422, col. 2, equations 27-28 and their accompanying description – Glaz teaches both an “approximate input” and “approximate ...responses...” [output], i.e. Glaz has a surrogate model, e.g. Sabir’s neural network, for both the input and output signals)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Glaz on “A reduced-order nonlinear unsteady aerodynamic modeling approach” (Glaz, abstract) which suggests using neural networks (Glaz, page 2422, col. 2, ¶ 1) with the teachings from Sabir on “cell-by-cell artificial neural network approach is used to predict the velocity vectors of steady state, viscous, incompressible, laminar flows in a two-dimensional computational domain” (Sabir, abstract) The motivation to combine would have been that “Even though the introduction of artificial neural networks at the cell level increases the complexity of the training process, this drawback is compensated by the increase in flexibility (generality) of the model. More importantly, the results show that the cell-by-cell artificial neural network approach is capable of providing an accurate prediction of the fluid velocity field for the flow investigated in this research...” (Sabir, abstract)

Regarding Claim 7
Glaz, as taken in combination with Sabir, teaches: 
	The flow analysis apparatus of claim 1, wherein the performing of the flow analysis comprises:
	generating, by the processor, input and output signals of the component of interest in the unsteady state by performing the CFD numerical analysis;  (Glaz, see the citations above, see §3 on page 2423 which teaches that a “CFD solver” is used for the numerical analysis and describes in § 3 some of the details of said numerical analysis – also see figure 5 for the grid used as “the computation domain”)
	Serial No.: 16/420,179Attorney Docket No.: 40011-1090 generating an estimated steady state input signal of the component of interest through the first neural network model by inputting the input and output signals of the component of interest; (Glaz, § II, as cited above including for: “Surrogates refer to computationally efficient approximations of expensive functions that are constructed by interpolating fitting data in the form of input/output combinations generated from a limited number of full-order computations [16–18]. Once constructed, a surrogate is used in place of the expensive full-order analysis in order to predict at inputs that were not included in the initial set of fitting points.”
and Glaz, section C on page 2422, equation 27: “Therefore, an approximate input vector ^x consisting of the surrogate’s predictions of the previous responses must be used in order to obtain predictions at an arbitrary input”
and Glaz, page 2422, col. 2, ¶ 1 teaches suggests the use of a “Neural Network”, e.g. Sabir’s)
	and generating an estimated steady state output signal of the component of interest through the second neural network model by inputting the estimated steady state input signal of the component of interest and the output signals of the component of interest. (Glaz, § II, as cited above including for: “Surrogates refer to computationally efficient approximations of expensive functions that are constructed by interpolating fitting data in the form of input/output combinations generated from a limited number of full-order computations [16–18]. Once constructed, a surrogate is used in place of the expensive full-order analysis in order to predict at inputs that were not included in the initial set of fitting points.” – i.e., predict “input/output combinations” – see Glaz, page 2422, col. 2, ¶¶ 1-3 for more clarification: “...where the approximate previous responses ^y are obtained from the surrogate’s predictions at previous time steps. The development of the reduced-order aerodynamic model is completed by using the surrogate mapping function within the recurrence framework depicted in Fig. 4. The term recurrence refers to the property that the approximate solutions, ^ y, are fed back and used as inputs to ^for the prediction at the current time. Therefore, the approximate aerodynamic responses obtained from the surrogate-based recurrence framework (SBRF) can be written as...” 
and Glaz, page 2422, col. 2, ¶ 1 teaches suggests the use of a “Neural Network”, e.g. Sabir’s

Regarding Claim 8
Glaz teaches: 
	The flow analysis apparatus of claim 7,  wherein the input and output signals of the component of interest are derived by performing the CFD numerical analysis with respect to the plurality of cells that divide the space around the component of interest. (Glaz, figure 5 and § III as cited above  – CFD simulations are performed on the grid with the plurality of cells that divide the space around the blade)

Regarding Claim 9
Glaz, as taken in combination with Sabir teaches:
	The flow analysis apparatus of claim 8, wherein the first artificial neural network model generates the estimated steady state input signal of the component of interest by passing the input and output signals of the component of interest to the input layer of the first artificial neural network model. (Glaz, page 2422, col. 2, ¶¶ 1-3 “...Furthermore, users are not limited to kriging surrogates based on optimal Latin hypercubes, since alternative DOE methods are available in the MATLAB Statistics Toolbox, and additional nonlinear interpolation methods can be found in the System Identification and Neural Network Toolboxes...Therefore, an approximate input vector ^x consisting of the surrogate’s predictions of the previous responses must be used in order to obtain predictions at an arbitrary input. The approximate input vector is...where the approximate previous responses ^y are obtained from the surrogate’s predictions at previous time steps...”
as to being to the layer – see Sabir: , introduction, ¶ 2: “The basic idea of ANN is to attach a group of arrays representing the inputs to an equivalent output array. When new inputs are entered, the ANN predicts the outputs instantaneously by applying what it has been trained.” and the section “Neural network design” ¶ 1: “Neural networks architecture concerns about calculating the suitable number of input neurons, output neurons, hidden layers and the number of the hidden neurons inside each hidden layer”)

Regarding Claim 10.
Glaz, as taken in combination with Sabir teaches:
	The flow analysis apparatus of claim 9, wherein the second artificial neural network model generates the estimated steady state output signal of the component of interest by passing the estimated steady state input signal of the component of interest and the output signals of the component of interest to the input layer of the second artificial neural network.(Glaz, page 2422, col. 2, ¶¶ 1-3 “...Furthermore, users are not limited to kriging surrogates based on optimal Latin hypercubes, since alternative DOE methods are available in the MATLAB Statistics Toolbox, and additional nonlinear interpolation methods can be found in the System Identification and Neural Network Toolboxes...Therefore, an approximate input vector ^x consisting of the surrogate’s predictions of the previous responses must be used in order to obtain predictions at an arbitrary input. The approximate input vector is...where the approximate previous responses ^y are obtained from the surrogate’s predictions at previous time steps...”  - i.e., there is a model for both the input signals and the output signals, as these are both approximated 
as to being to the layer – see Sabir: , introduction, ¶ 2: “The basic idea of ANN is to attach a group of arrays representing the inputs to an equivalent output array. When new inputs are entered, the ANN predicts the outputs instantaneously by applying what it has been trained.” and the section “Neural network design” ¶ 1: “Neural networks architecture concerns about calculating the suitable number of input neurons, output neurons, hidden layers and the number of the hidden neurons inside each hidden layer”)

Regarding Claim 16.
Claim 16 is rejected under a similar rationale as claim 1, wherein Glaz, abstract teaches that the method is computer-implemented. 

Claims 3-6, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glaz et al., “Reduced-Order Nonlinear Unsteady Aerodynamic Modeling Using a Surrogate-Based Recurrence Framework”, 2010 in view of Sabir et al., “CELL BY CELL ARTIFICIAL NEURAL NETWORK MODEL FOR PREDICTING LAMINAR, INCOMPRESSIBLE, VISCOUS FLOW”, Oct. 2016 and in further view of Giorgi et al., “Identification of Wave Energy Device Models From Numerical Wave Tank Data—Part 2: Data-Based Model Determination”, 2016

Regarding Claim 3
Glaz, as taken in combination with Sabir, does not explicitly teach:
	The flow analysis apparatus of claim 1, wherein the first artificial neural network model is generated through an Equation
 
    PNG
    media_image1.png
    39
    192
    media_image1.png
    Greyscale

wherein the k refers to the number of iterations of numerical analysis in the unsteady state of fluid and the k+T refer to the number of iterations of numerical analysis in the steady state of fluid,
wherein the V(k) refers to an input signal of the kth numerical analysis, 
wherein the Y(k) refers to an output signal of the kth numerical analysis, and 
wherein the V(k + T) refers to an estimated steady state input signal of the (k+T)th numerical analysis, the estimated steady state input signal V(k + T) contributing to the output signal according to the (k+T)th numerical analysis being derived fromSerial No.: 16/420,179Attorney Docket No.: 40011-1090 the training data including the input signal V(k) and the output signal Y(k) used for the kth numerical analysis. wherein the H refers to a degree of influence of each cell with respect to the V(k+ T), 
    PNG
    media_image2.png
    66
    768
    media_image2.png
    Greyscale
 wherein the D refers to a cancellation constant. 

Glaz, as taken in combination with Sabir and Giorgi, teaches:
	The flow analysis apparatus of claim 1, wherein the first artificial neural network model is generated through an Equation
 
    PNG
    media_image1.png
    39
    192
    media_image1.png
    Greyscale

wherein the k refers to the number of iterations of numerical analysis in the unsteady state of fluid and the k+T refer to the number of iterations of numerical analysis in the steady state of fluid, wherein the V(k) refers to an input signal of the kth numerical analysis,  wherein the Y(k) refers to an output signal of the kth numerical analysis, and  wherein the V(k + T) refers to an estimated steady state input signal of the (k+T)th numerical analysis, the estimated steady state input signal V(k + T) contributing to the output signal according to the (k+T)th numerical analysis being derived fromSerial No.: 16/420,179Attorney Docket No.: 40011-1090 the training data including the input signal V(k) and the output signal Y(k) used for the kth numerical analysis. wherein the H refers to a degree of influence of each cell with respect to the V(k+ T), 
    PNG
    media_image2.png
    66
    768
    media_image2.png
    Greyscale
 wherein the D refers to a cancellation constant.  (Glaz, see page 2422, col. 2, ¶¶ 2-3 as cited above including for equations 27 and 28, and then see Giorgi, equation 1 on page 1021 and the surrounding description which teaches a “NARX model” in a similar form as Glaz’s equation, then see § II.B in Giorgi for the “Linear ARX model” and the equation for the linear model, as well as § II.C for the Nonlinear form – as taken in combination with Glaz, Giorgi and Glaz teaches the presently claimed equation, i.e. using these formulations of Giorgi such as § II.B, wherein Giorgi’s “ai” and “bi” terms represent “parameters” for the model [examples of H and Q, when applied to the input signal/vector prediction in Glaz], and wherein Giorgi’s formulation has re-arranged the matrix formulation to explicitly recite “g” from equation 1 as “g” is the “model” (see fig. 2) – in other words, a skilled person would have arrived at an embodiment of the claimed equation, wherein the embodiment was merely a re-arrangement of the claimed equation into ARX/NARX form 
to clarify on the broadest reasonable interpretation in view of the specification for this claim - see the instant specification table 1 which states that the “flow analytic model” includes formulations such as “NARX” and “ARX”, e.g. Giorgi’s formulations – and to further clarify, ¶ 51: “The signal generating model and the analytic model can also use any one of the plurality of models of Table 1.”
to clarify on the BRI of H/Q/D – see the instant specification ¶¶ 56-58 – these are “parameters of equation 1” that are obtained “through an optimization algorithm by inputting a plurality of analytic data” – i.e. parameters similar to Giorgi which are, as per at least § II.B for Giorgi, “to be estimated” – as to the D, under the BRI this encompasses D=0, i.e. that the cancellation constant is a constant value of 0 which cancels this constant value from the equation
as to using this with a neural network: see Glaz, page 2422, col. 2 - ¶ 1 of col. 2 suggests using a “Neural Network”, and ¶ 2 teaches that the surrogate is fitting a “mapping function”, i.e. that the “Neural Network” would have been used to fit the “mapping function”, e.g. Giorgi’s models

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Glaz, as modified above by Sabir, on a system for reduced order CFD modelling with the teachings from Giorgi on model “CFD-based” results (Giorgi, § III, ¶ 1) using “An alternative modelling approach, utilized in this paper for both ... model families, is that of system identification, where models are determined from input/output data, measured from the system under study [11]” (Giorgi, page 1020, col. 2 last paragraph). The motivation to combine would have been that “Such methods are particularly useful where the system to be modelled is very complex and/or does not easily lend itself to first principles modelling.” (Giorgi, page 1020, col. 2 last paragraph).

Regarding Claim 4
Glaz, as taken in combination with Sabir and Giorgi, teaches: 
	The flow analysis apparatus of claim 3, wherein the first artificial neural network model is generated by deriving the H, Q, and D parameters through Backpropagation algorithm where the parameters are not initially determined. (Sabir, abstract: “A feedforward neural network
architecture is applied in this research. The model is trained using Levenberg-Marquardt and Bayesian regularization backpropagation algorithms” and page 12086, col. 2, ¶ 3: “The purpose of neural network training is to determine the weights vector that satisfy the global minima of the error function” – for claim interpretation see ¶ 59 and ¶ 67 in the instant specification)

Regarding Claim 5
Glaz, as taken in combination with Sabir, does not explicitly teach:
	The flow analysis apparatus of claim 1, wherein the second artificial neural network model is generated through an Equation, 

    PNG
    media_image3.png
    39
    218
    media_image3.png
    Greyscale

wherein the k refers to the number of iterations of numerical analysis in the unsteady state of fluid and the k+T refer to the number of iterations of numerical analysis in the steady state of fluid, 
wherein the Y(k) refers to an output signal of the kth numerical analysis, 
Serial No.: 16/420,179Attorney Docket No.: 40011-1090 wherein the V(k + T) refers to an estimated steady state input signal of the (k+T)th numerical analysis, and 
wherein the Y(k + T) refers to an estimated steady state output signal of the (k+T)th numerical analysis, the estimated output signal Y(k + T) according to the (k+T)th numerical analysis being derived from the output signal Y(k) used for the kth numerical analysis and the estimated input signal V(k + T) of the (k+T)th numerical analysis derived by the first artificial neural network model,

    PNG
    media_image4.png
    81
    634
    media_image4.png
    Greyscale
wherein the C refers to a cancellation constant. 

Glaz, as taken in combination with Sabir and Giorgi, teaches:
The flow analysis apparatus of claim 1, wherein the second artificial neural network model is generated through an Equation, 

    PNG
    media_image3.png
    39
    218
    media_image3.png
    Greyscale

wherein the k refers to the number of iterations of numerical analysis in the unsteady state of fluid and the k+T refer to the number of iterations of numerical analysis in the steady state of fluid,  wherein the Y(k) refers to an output signal of the kth numerical analysis,  Serial No.: 16/420,179Attorney Docket No.: 40011-1090 wherein the V(k + T) refers to an estimated steady state input signal of the (k+T)th numerical analysis, and  wherein the Y(k + T) refers to an estimated steady state output signal of the (k+T)th numerical analysis, the estimated output signal Y(k + T) according to the (k+T)th numerical analysis being derived from the output signal Y(k) used for the kth numerical analysis and the estimated input signal V(k + T) of the (k+T)th numerical analysis derived by the first artificial neural network model, 
    PNG
    media_image4.png
    81
    634
    media_image4.png
    Greyscale
wherein the C refers to a cancellation constant. (Glaz, see page 2422, col. 2, ¶¶ 2-3 as cited above including for equations 27 and 28, and then see Giorgi, equation 1 on page 1021 and the surrounding description which teaches a “NARX model” in a similar form as Glaz’s equation, then see § II.B in Giorgi for the “Linear ARX model” and the equation for the linear model, as well as § II.C for the Nonlinear form – as taken in combination with Glaz, Giorgi and Glaz teaches the presently claimed equation, i.e. using these formulations of Giorgi such as § II.B, wherein Giorgi’s “ai” and “bi” terms represent “parameters” for the model [examples of A and P, when applied to the input signal/vector prediction in Glaz], and wherein Giorgi’s formulation has re-arranged the matrix formulation to explicitly recite “g” from equation 1 as “g” is the “model” (see fig. 2) – in other words, a skilled person would have arrived at an embodiment of the claimed equation, wherein the embodiment was merely a re-arrangement of the claimed equation into ARX/NARX form 
to clarify on the broadest reasonable interpretation in view of the specification for this claim - see the instant specification table 1 which states that the “flow analytic model” includes formulations such as “NARX” and “ARX”, e.g. Giorgi’s formulations – and to further clarify, ¶ 51: “The signal generating model and the analytic model can also use any one of the plurality of models of Table 1.”
to clarify on the BRI of A/P/C – see the instant specification ¶¶ 59-66– and as to the C parameter, under the BRI this encompasses C=0, i.e. that the cancellation constant is a constant value of 0 which cancels this constant value from the equation)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Glaz, as modified above by Sabir, on a system for reduced order CFD modelling with the teachings from Giorgi on model “CFD-based” results (Giorgi, § III, ¶ 1) using “An alternative modelling approach, utilized in this paper for both ... model families, is that of system identification, where models are determined from input/output data, measured from the system under study [11]” (Giorgi, page 1020, col. 2 last paragraph). The motivation to combine would have been that “Such methods are particularly useful where the system to be modelled is very complex and/or does not easily lend itself to first principles modelling.” (Giorgi, page 1020, col. 2 last paragraph).

Regarding Claim 6
Glaz, as taken in combination with Sabir and Giorgi, teaches: 
	The flow analysis apparatus of claim 5, wherein the second artificial neural network model is generated by deriving the A, P and C parameters through Backpropagation algorithm where the parameters are not initially determined. (Sabir, abstract: “A feedforward neural network architecture is applied in this research. The model is trained using Levenberg-Marquardt and Bayesian regularization backpropagation algorithms” and page 12086, col. 2, ¶ 3: “The purpose of neural network training is to determine the weights vector that satisfy the global minima of the error function”)

Regarding Claim 18
 	Claim 18 is rejected under a similar rationale as claim 3 above. 
	
Regarding Claim 19.
Claim 19 is rejected under a similar rationale as claim 5 above. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patenting – Co-pending App # 16/420,130
Claim 1, 3-10, 16, 18-19  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8, 13-17 of copending Application No. 16/420,130 in view of Sabir et al., “CELL BY CELL ARTIFICIAL NEURAL NETWORK MODEL FOR PREDICTING LAMINAR, INCOMPRESSIBLE, VISCOUS FLOW”, 2016 
The claimed inventions of the instant and the co-pending are obvious variations of each other, with a distinction – the instant claimed invention recites the use of a backpropagation algorithm, whereas the ‘130 claimed invention does not recite the specific use of a backpropagation algorithm.
See Sabir, abstract: “In this research, a cell-by-cell artificial neural network approach is used to predict the velocity vectors of steady state, viscous, incompressible, laminar flows in a two-dimensional computational domain. The flow behaviour is characterized by the initial flow velocity, and the geometry of the wall boundaries. A feedforward neural network architecture is applied in this research. The model is trained using Levenberg-Marquardt and Bayesian regularization backpropagation algorithms” – for more clarification, see page 12086, col. 2, ¶ 3: “...The purpose of neural network training is to determine the weights vector that satisfy the global minima of the error function. The training process has to differentiate between all the local minima and the global minimum or it will compromise the algorithm generalization. Generalization is the idea that a model based on a sample of the data is suitable for predicting the general population. The learning methods includes iteratively reduce the error function between identified inputs neurons and the known output neurons...”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed ‘130 invention with the teachings from Sabir on “a cell-by-cell artificial neural network approach” The motivation to combine would have been that “Even though the introduction of artificial neural networks at the cell level increases the complexity of the training process, this drawback is compensated by the increase in flexibility (generality) of the model. More importantly, the results show that the cell-by-cell artificial neural network approach is capable of providing an accurate prediction of the fluid velocity field for the flow investigated in this research.” (Sabir, abstract)

Claim 16, and the dependents thereof, are rejected under a similar rationale as claim 1, and the dependents thereof. The distinction is statutory category is obvious in view of the ‘130 claim 8 which recites an apparatus implementing a method using a processor, i.e. an obvious variation is the method itself.  

This is a provisional nonstatutory double patenting rejection.

Instant – App # 16/420,179
Co-pending 16/420,130
Regarding Claim 1

	A flow analysis apparatus comprising a processor, memory including computer program commands, and a storage, wherein the program commands are executed by the processor, the program commands comprise:
	generating, by the processor, a flow analytic model for estimating a result of a Computational Fluid Dynamics (CFD) numerical analysis with respect to a plurality of cells that divide a space around a component, wherein the generating of the flow analytic model comprises:
	generating, by the processor, training data comprising plurality of input and output signals in a steady and an unsteady state of fluid by running the CFD numerical analysis for a predetermined number of iterations, wherein each input signal comprises a time interval of the CFD numerical analysis in each cell, and storing, in the storage, the training data;
	generating, by the processor, a first artificial neural network model using the training data, to predict an estimated steady state input signal, wherein parameters of the first artificial neural network model are determined using Backpropagation algorithm by passing the input and the output signals in the unsteady state to an input layer of the first artificial neural network model and the input signals in the steady state to an output layer of the first artificial neural network model, and comprise a first parameter determining, among the plurality of cells, cells affecting the estimated steady state input signal and cells not affecting the estimated steady state input signal;
	and generating, by the processor, a second an artificial neural network model using the training data to predict an estimated steady state output signal, wherein parameters of the second artificial neural network model are determined using Backpropagation algorithm by passing the output signals in the unsteady state and input signals in the steady to an input layer of the second artificial neural network model and the output signals in the steady state to an output layer of the second artificial neural network model, and comprise a second parameter determining, among the plurality of cells, cells affecting the estimated steady state output signal and cells not affecting the estimated steady state output signal; 
and performing, by the processor, a flow analysis for a component of interest by inputting input and output signals of the component of interest in the unsteady state to  the generated flow analytic model to produce the estimated steady state output signal for the component of interest without repeated executions of the CFD numerical analysis. 
Regarding Claim 8

	A flow analysis apparatus for predicting dynamics of fluids around a structural component using artificial neural network , thereby reducing time spent in design and analysis of the structural component, comprising a processor and memory including computer program commands, the memory and program commands configured to, with the processor, enable the apparatus to be used for at least:
	(a) a flow analyzer configured to perform, by the processor, flow analysis for a plurality of cells that divide a space around the structural component by using ,  7  a first artificial neural network model and a second artificial neural network model, wherein the first artificial neural network model generates predicted input signals at a steady state of fluid and the second artificial neural network model generates predicted output signals at the steady state of fluid;
	and (b) an analysis optimizer configured to optimize , by the processor, the predicted output signals , wherein the analysis optimizer comprises:
	a filter configured to remove noise from the predicted output signals through at least one filter;
	a primary optimizer configured to optimize the predicted output signals from which the noise has been removed primarily;
	and a secondary optimizer configured to optimize the primarily optimized output signal secondarily. 
Regarding Claim 13.

	The flow analysis apparatus of claim 8, wherein the flow analyzer comprises:
	 a numerical analyzer configured to derive training data comprising an input signal and an output signal corresponding to the input signal by performing by Computational Fluid Dynamics (CFD) analysis a predetermined number of times with respect to the plurality of cells that divide the space around the structural component;
	a signal generator configured to derive as the predicted input signals at the steady state of fluid by inputting the training data to the first neural network model;
	and an analyzer configured to derive an the predicted output signals at the steady state of fluid by inputting the output signal of the training data and the predicted input signal derived from the signal generator to the second artificial neural network model. 

Regarding Claim 14.

	The flow analysis apparatus of claim 13, further comprising a model deriver configured to generate a flow analytic model for simulating the numerical analysis

Regarding Claim 15.

	The flow analysis apparatus of claim 14, wherein the model deriver comprises:
	a storage configured to store the training data comprising the input signals and the output signals wherein the input signals includes a laminar flow viscosity or a turbulent conduction and the output signals include a density, a momentum, or an internal energy a ;
	training parameters of the first artificial neural network model using the  training data;
	and training parameters of the second an artificial neural network model using the output of the training data and the predicted input signals predicted by the first artificial network model,. 
Regarding Claim 3

	The flow analysis apparatus of claim 1, wherein the first artificial neural network model is generated through an Equation
  
    PNG
    media_image1.png
    39
    192
    media_image1.png
    Greyscale

wherein the k refers to the number of iterations of numerical analysis in the unsteady state of fluid and the k+T refer to the number of iterations of numerical analysis in the steady state of fluid,
wherein the V(k) refers to an input signal of the kth numerical analysis, 
wherein the Y(k) refers to an output signal of the kth numerical analysis, and 
wherein the V(k + T) refers to an estimated steady state input signal of the (k+T)th numerical analysis, the estimated steady state input signal V(k + T) contributing to the output signal according to the (k+T)th numerical analysis being derived from the training data including the input signal V(k) and the output signal Y(k) used for the kth numerical analysis. wherein the H refers to a degree of influence of each cell with respect to the V(k+ T),   wherein the D refers to a cancellation constant. 
Regarding Claim 16.
The flow analysis apparatus of claim 15, wherein the first artificial neural network model generates the predicted input signal  through a hypothesis 
    PNG
    media_image5.png
    59
    240
    media_image5.png
    Greyscale
 wherein the k+T refer to the number of times of numerical analysis using CFD,  wherein the V(k) refers to an input signal of the kth numerical analysis,    wherein the Y(k) refers to an output signal of the kth numerical analysis, and wherein the i(k + T) refers to an input signal of the (k+T)th numerical analysis, the predicted input signal V(k + T) contributing to the output signal according to the (k+T)th numerical analysis being derived from the analytic data including the input signal V(k) and the output signal Y(k) used for the kth numerical analysis. 
Regarding Claim 4

	The flow analysis apparatus of claim 3, wherein the first artificial neural network model is generated by deriving the H, Q, and D parameters through Backpropagation algorithm where the parameters are not initially determined. 
See Sabir, abstract, as cited above and as taken in combination with claims 8, 13-16 of the co-pending.
Regarding Claim 5

	The flow analysis apparatus of claim 1, wherein the second artificial neural network model is generated through an Equation, 
 
    PNG
    media_image3.png
    39
    218
    media_image3.png
    Greyscale

wherein the k refers to the number of iterations of numerical analysis in the unsteady state of fluid and the k+T refer to the number of iterations of numerical analysis in the steady state of fluid, 
wherein the Y(k) refers to an output signal of the kth numerical analysis, 
 wherein the V(k + T) refers to an estimated steady state input signal of the (k+T)th numerical analysis, and 
wherein the Y(k + T) refers to an estimated steady state output signal of the (k+T)th numerical analysis, the estimated output signal Y(k + T) according to the (k+T)th numerical analysis being derived from the output signal Y(k) used for the kth numerical analysis and the estimated input signal V(k + T) of the (k+T)th numerical analysis derived by the first artificial neural network model,
 wherein the C refers to a cancellation constant. 
Regarding Claim 17.

	The flow analysis apparatus of claim 15, wherein the second artificial neural network generates the predicted output signal through a hypothesis 
    PNG
    media_image6.png
    56
    284
    media_image6.png
    Greyscale
 wherein the k+T refer to the number of times of numerical analysis using CFD, wherein the A refers to a degree of influence, wherein the P refers to a weight, wherein the C refers to a cancellation constant, wherein the Y(k) refers to an output signal of the kth numerical analysis, wherein the V(k + T) refers to an input signal of the (k+T)th numerical analysis, and wherein the Y(k + T) refers to an a predicted output signal of the (k+T)th numerical analysis, the predicted output signal ?(k + T) according to the (k+T)th numerical analysis being derived from the output signal Y(k) used for the kth numerical analysis and the input signal V(k + T) of the (k+T)th numerical analysis derived by the signal generating model. 
Regarding Claim 6

	The flow analysis apparatus of claim 5, wherein the second artificial neural network model is generated by deriving the A, P and C parameters through Backpropagation algorithm where the parameters are not initially determined. 
See Sabir, abstract, as cited above and as taken in combination with claims 8, 13-15, 17 of the co-pending.
Regarding Claim 7

	The flow analysis apparatus of claim 1, wherein the performing of the flow analysis comprises:
	generating, by the processor, input and output signals of the component of interest in the unsteady state by performing the CFD numerical analysis;
	 generating an estimated steady state input signal of the component of interest through the first neural network model by inputting the input and output signals of the component of interest;
	and generating an estimated steady state output signal of the component of interest through the second neural network model by inputting the estimated steady state input signal of the component of interest and the output signals of the component of interest. 
Regarding Claim 8

	A flow analysis apparatus for predicting dynamics of fluids around a structural component using artificial neural network , thereby reducing time spent in design and analysis of the structural component, comprising a processor and memory including computer program commands, the memory and program commands configured to, with the processor, enable the apparatus to be used for at least:
	(a) a flow analyzer configured to perform, by the processor, flow analysis for a plurality of cells that divide a space around the structural component by using ,  7  a first artificial neural network model and a second artificial neural network model, wherein the first artificial neural network model generates predicted input signals at a steady state of fluid and the second artificial neural network model generates predicted output signals at the steady state of fluid;...

And see dependent claims 13-14
Regarding Claim 8

	The flow analysis apparatus of claim 7,  wherein the input and output signals of the component of interest are derived by performing the CFD numerical analysis with respect to the plurality of cells that divide the space around the component of interest. 
Regarding Claim 13.

	The flow analysis apparatus of claim 8, wherein the flow analyzer comprises:
	 a numerical analyzer configured to derive training data comprising an input signal and an output signal corresponding to the input signal by performing by Computational Fluid Dynamics (CFD) analysis a predetermined number of times with respect to the plurality of cells that divide the space around the structural component;
Regarding Claim 9

	The flow analysis apparatus of claim 8, wherein the first artificial neural network model generates the estimated steady state input signal of the component of interest by passing the input and output signals of the component of interest to the input layer of the first artificial neural network model.
Regarding Claim 13.

	The flow analysis apparatus of claim 8, wherein the flow analyzer comprises:
	 a numerical analyzer configured to derive training data comprising an input signal and an output signal corresponding to the input signal by performing by Computational Fluid Dynamics (CFD) analysis a predetermined number of times with respect to the plurality of cells that divide the space around the structural component;
	a signal generator configured to derive as the predicted input signals at the steady state of fluid by inputting the training data to the first neural network model;
	and an analyzer configured to derive an the predicted output signals at the steady state of fluid by inputting the output signal of the training data and the predicted input signal derived from the signal generator to the second artificial neural network model. 
Regarding Claim 10.

	The flow analysis apparatus of claim 9, wherein the second artificial neural network model generates the estimated steady state output signal of the component of interest by passing the estimated steady state input signal of the component of interest and the output signals of the component of interest to the input layer of the second artificial neural network.
Regarding Claim 13.

	The flow analysis apparatus of claim 8, wherein the flow analyzer comprises:
	 a numerical analyzer configured to derive training data comprising an input signal and an output signal corresponding to the input signal by performing by Computational Fluid Dynamics (CFD) analysis a predetermined number of times with respect to the plurality of cells that divide the space around the structural component;
	a signal generator configured to derive as the predicted input signals at the steady state of fluid by inputting the training data to the first neural network model;
	and an analyzer configured to derive an the predicted output signals at the steady state of fluid by inputting the output signal of the training data and the predicted input signal derived from the signal generator to the second artificial neural network model. 



Double Patenting – Co-pending App # 16/420,167
Claim 1, 7-10, 16 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 15 and 18 of copending Application No. 16/420,167 in view of Glaz et al., “Reduced-Order Nonlinear Unsteady Aerodynamic Modeling Using a Surrogate-Based Recurrence Framework”, 2010 and in further view of Sabir et al., “CELL BY CELL ARTIFICIAL NEURAL NETWORK MODEL FOR PREDICTING LAMINAR, INCOMPRESSIBLE, VISCOUS FLOW”, 2016 
The ‘167 claimed invention is an obvious variation of the instant claimed invention, wherein the ‘167 claimed invention recites a broader scope then the presently claimed invention. 

Claim 16 is rejected under a similar rationale as claim 1, in view of claims 15 and 18 of the co-pending. 

The ‘167 claimed invention does not recite:
	generating, by the processor, a first artificial neural network model using the training data, to predict an estimated steady state input signal, wherein parameters of the first artificial neural network model are determined using Backpropagation algorithm by passing the input and the output signals in the unsteady state to an input layer of the first artificial neural network model and the input signals in the steady state to an output layer of the first artificial neural network model,
	...wherein parameters of the second artificial neural network model are determined using Backpropagation algorithm by passing the output signals in the unsteady state and input signals in the steady to an input layer of the second artificial neural network model and the output signals in the steady state to an output layer of the second artificial neural network model, 

Glaz teaches:
	generating, by the processor, a first artificial neural network model using the training data, to predict an estimated steady state input signal, (Glaz, see the abstract, then see page 2422, col. 2 ¶¶ 1-3 – Glaz teaches: “...Furthermore, users are not limited to kriging
surrogates based on optimal Latin hypercubes, since alternative DOE methods are available in the MATLAB Statistics Toolbox, and additional nonlinear interpolation methods can be found in the System Identification and Neural Network Toolboxes...Only the surrogate’s approximation of the previous responses will be available. Therefore, an approximate input vector ^x consisting of the surrogate’s predictions of the previous responses must be used in order to obtain predictions at an arbitrary input. The approximate input vector is...where the approximate previous responses ^y are obtained from the surrogate’s predictions at previous time steps. The development of the reduced-order aerodynamic model is completed by using the surrogate mapping function within the recurrence framework depicted in Fig. 4.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the ‘167 claimed invention with the teachings from Glaz on “A reduced-order nonlinear unsteady aerodynamic modeling approach” (Glaz, abstract) The motivation to combine would have been that “Once constructed from a limited number of full-order CFD analyses, the SBRF predictions require a fraction of a second to compute, while maintaining a level of fidelity corresponding to CFD results that would require several hours to obtain. Therefore, the SBRF approach is appropriate for applications that would require excessive computational resources when using CFD, such as routine coupled trim/aeroelastic response solutions and design optimization.” (Glaz, § V on page 2428, ¶ 1)


The ‘167, as taken in combination with Glaz, does not teach:
...wherein parameters of the first artificial neural network model are determined using Backpropagation algorithm by passing the input and the output signals in the unsteady state to an input layer of the first artificial neural network model and the input signals in the steady state to an output layer of the first artificial neural network model,...wherein parameters of the second artificial neural network model are determined using Backpropagation algorithm by passing the output signals in the unsteady state and input signals in the steady to an input layer of the second artificial neural network model and the output signals in the steady state to an output layer of the second artificial neural network model,  (Sabir, abstract: “In this research, a cell-by-cell artificial neural network approach is used to predict the velocity vectors of steady state, viscous, incompressible, laminar flows in a two-dimensional computational domain. The flow behaviour is characterized by the initial flow velocity, and the geometry of the wall boundaries. A feedforward neural network architecture is applied in this research. The model is trained using Levenberg-Marquardt and Bayesian regularization backpropagation algorithm. The training data for the model are obtained by solving the Navier-Stokes equations for two dimensional, steady-state, viscous, incompressible, laminar flow using commercial ANSYS Fluent software.”  - see page 12085 col. 1, ¶ 2 for more clarification – i.e. the “training data” is used to train a “neural network” using a “backpropagation algorithm” 
and then see page 12086, col. 1, ¶¶1-2: “Figure-2 illustrates MAPE, RMSE and MEA error parameters values between the simulation data and (ANN) model predictions with different neurons numbers for overall dataset. The objective of calculating these parameters is to measure the differences between the predicted data and the simulation data. Although some statistical parameters are already used in the training phase, but these extra parameters will indicate clearly if there is overfitting in the (ANN) model. The purpose of neural network training is to determine the weights vector [example of parameters determined using backpropagation] that satisfy the global minima of the error function...The learning methods includes iteratively reduce the error function between identified inputs neurons and the known output neurons. [i.e., the input/output layers]”
then see page 12086, col. 2, ¶ 3: “The training data set is used to adjust the (ANN) weights and biases according to their error functions. The validation data are used to measure network generalization, and to halt training when the generalization is stop improving.” – in other words, the training data is applied to the neural network’s input and output layers for the training during backpropagation

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the claimed invention of the ‘167, as modified by Glaz above, with the teachings from Sabir on “cell-by-cell artificial neural network approach is used to predict the velocity vectors of steady state, viscous, incompressible, laminar flows in a two-dimensional computational domain” (Sabir, abstract) The motivation to combine would have been that “Even though the introduction of artificial neural networks at the cell level increases the complexity of the training process, this drawback is compensated by the increase in flexibility (generality) of the model. More importantly, the results show that the cell-by-cell artificial neural network approach is capable of providing an accurate prediction of the fluid velocity field for the flow investigated in this research...” (Sabir, abstract)

Instant – App # 16/420,179
Co-pending 16/420,167
Regarding Claim 1

	A flow analysis apparatus comprising a processor, memory including computer program commands, and a storage, wherein the program commands are executed by the processor, the program commands comprise:
	generating, by the processor, a flow analytic model for estimating a result of a Computational Fluid Dynamics (CFD) numerical analysis with respect to a plurality of cells that divide a space around a component, wherein the generating of the flow analytic model comprises:
	generating, by the processor, training data comprising plurality of input and output signals in a steady and an unsteady state of fluid by running the CFD numerical analysis for a predetermined number of iterations, wherein each input signal comprises a time interval of the CFD numerical analysis in each cell, and storing, in the storage, the training data;
	generating, by the processor, a first artificial neural network model using the training data, to predict an estimated steady state input signal, wherein parameters of the first artificial neural network model are determined using Backpropagation algorithm by passing the input and the output signals in the unsteady state to an input layer of the first artificial neural network model and the input signals in the steady state to an output layer of the first artificial neural network model, and comprise a first parameter determining, among the plurality of cells, cells affecting the estimated steady state input signal and cells not affecting the estimated steady state input signal;
	and generating, by the processor, a second an artificial neural network model using the training data to predict an estimated steady state output signal, wherein parameters of the second artificial neural network model are determined using Backpropagation algorithm by passing the output signals in the unsteady state and input signals in the steady to an input layer of the second artificial neural network model and the output signals in the steady state to an output layer of the second artificial neural network model, and comprise a second parameter determining, among the plurality of cells, cells affecting the estimated steady state output signal and cells not affecting the estimated steady state output signal; 
and performing, by the processor, a flow analysis for a component of interest by inputting input and output signals of the component of interest in the unsteady state to  the generated flow analytic model to produce the estimated steady state output signal for the component of interest without repeated executions of the CFD numerical analysis. 
Regarding Claim 1

	An apparatus for shortening analysis time required for developing a component, the apparatus comprising:
	a model deriving circuitry configured to generate a neural network model for predicting a result of a numerical analysis performed k + T iterations for the component by using a plurality of analytic data used for the numerical analysis for the component, wherein k is a predetermined number of numerical analysis occurred under unsteady state of fluid and T is a number of additional numerical analysis performed to be in a steady state of fluid, and a model analysis circuitry configured to predict the result of the numerical analysis performed k + T iterations for a target component by using the neural network model, wherein the model deriving circuitry comprises:
	a storage configured to store analytic data comprising a plurality of input signals used for the numerical analysis and a plurality of output signals corresponding to each of the plurality of input signals;
	and an analytic model deriving circuitry configured to generate the neural network model , , wherein parameters of the neural network is determined through learning using the analytic data, wherein the model analysis circuitry comprises:
	2Serial No.: 16/420,167Attorney Docket No.: 40011-1089 a numerical analysis circuitry configured to derive target component analytic data by performing the numerical analysis k times for a plurality of cells that divide the space around the target component;
	and an analysis circuitry configured to predict an output signal of the numerical analysis performed k + T iterations for the target component by applying the target component analytic data to the neural network model.

Regarding Claim 5

	The analysis apparatus of claim 4, wherein the model deriving circuitry further comprises a data analysis circuitry configured to derive a relationship between cells and a relationship between data in each cell by analyzing the preprocessed analytic data. 


Regarding Claim 7

	The flow analysis apparatus of claim 1, wherein the performing of the flow analysis comprises:
	generating, by the processor, input and output signals of the component of interest in the unsteady state by performing the CFD numerical analysis;
	 generating an estimated steady state input signal of the component of interest through the first neural network model by inputting the input and output signals of the component of interest;
	and generating an estimated steady state output signal of the component of interest through the second neural network model by inputting the estimated steady state input signal of the component of interest and the output signals of the component of interest. 
Claim 1.
...and an analysis circuitry configured to predict an output signal of the numerical analysis performed k + T iterations for the target component by applying the target component analytic data to the neural network model.

As taken in combination with Glaz and Sabir as relied upon above. 
Regarding Claim 8

	The flow analysis apparatus of claim 7,  wherein the input and output signals of the component of interest are derived by performing the CFD numerical analysis with respect to the plurality of cells that divide the space around the component of interest. 
Claim 1.
... a numerical analysis circuitry configured to derive target component analytic data by performing the numerical analysis k times for a plurality of cells that divide the space around the target component;...

As taken in combination with Glaz and Sabir as relied upon above. 
Regarding Claim 9

	The flow analysis apparatus of claim 8, wherein the first artificial neural network model generates the estimated steady state input signal of the component of interest by passing the input and output signals of the component of interest to the input layer of the first artificial neural network model.
Claim 1.
... and an analysis circuitry configured to predict an output signal of the numerical analysis performed k + T iterations for the target component by applying the target component analytic data to the neural network model.

As taken in combination with Glaz and Sabir as relied upon above. 
Regarding Claim 10.

	The flow analysis apparatus of claim 9, wherein the second artificial neural network model generates the estimated steady state output signal of the component of interest by passing the estimated steady state input signal of the component of interest and the output signals of the component of interest to the input layer of the second artificial neural network.
Claim 1.
... and an analysis circuitry configured to predict an output signal of the numerical analysis performed k + T iterations for the target component by applying the target component analytic data to the neural network model.

As taken in combination with Glaz and Sabir as relied upon above. 


Claims 3-6, 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 15 and 18 of copending Application No. 16/420,167 in view of Glaz et al., “Reduced-Order Nonlinear Unsteady Aerodynamic Modeling Using a Surrogate-Based Recurrence Framework”, 2010 and in further view of Sabir et al., “CELL BY CELL ARTIFICIAL NEURAL NETWORK MODEL FOR PREDICTING LAMINAR, INCOMPRESSIBLE, VISCOUS FLOW”, 2016  and in further view of Giorgi et al., “Identification of Wave Energy Device Models From Numerical Wave Tank Data—Part 2: Data-Based Model Determination”, 2016

Regarding Claim 3
The ‘167 claimed invention, as taken in combination with Glaz and Sabir, does not teach: 
	The flow analysis apparatus of claim 1, wherein the first artificial neural network model is generated through an Equation
 
    PNG
    media_image1.png
    39
    192
    media_image1.png
    Greyscale

wherein the k refers to the number of iterations of numerical analysis in the unsteady state of fluid and the k+T refer to the number of iterations of numerical analysis in the steady state of fluid,
wherein the V(k) refers to an input signal of the kth numerical analysis, 
wherein the Y(k) refers to an output signal of the kth numerical analysis, and 
wherein the V(k + T) refers to an estimated steady state input signal of the (k+T)th numerical analysis, the estimated steady state input signal V(k + T) contributing to the output signal according to the (k+T)th numerical analysis being derived fromSerial No.: 16/420,179Attorney Docket No.: 40011-1090 the training data including the input signal V(k) and the output signal Y(k) used for the kth numerical analysis. wherein the H refers to a degree of influence of each cell with respect to the V(k+ T), 
    PNG
    media_image2.png
    66
    768
    media_image2.png
    Greyscale
 wherein the D refers to a cancellation constant. 

The ‘167 claimed invention, in combination with Glaz and Sabir and Giorgi, teaches:
	The flow analysis apparatus of claim 1, wherein the first artificial neural network model is generated through an Equation
 
    PNG
    media_image1.png
    39
    192
    media_image1.png
    Greyscale

wherein the k refers to the number of iterations of numerical analysis in the unsteady state of fluid and the k+T refer to the number of iterations of numerical analysis in the steady state of fluid, wherein the V(k) refers to an input signal of the kth numerical analysis,  wherein the Y(k) refers to an output signal of the kth numerical analysis, and  wherein the V(k + T) refers to an estimated steady state input signal of the (k+T)th numerical analysis, the estimated steady state input signal V(k + T) contributing to the output signal according to the (k+T)th numerical analysis being derived fromSerial No.: 16/420,179Attorney Docket No.: 40011-1090 the training data including the input signal V(k) and the output signal Y(k) used for the kth numerical analysis. wherein the H refers to a degree of influence of each cell with respect to the V(k+ T), 
    PNG
    media_image2.png
    66
    768
    media_image2.png
    Greyscale
 wherein the D refers to a cancellation constant.  (Glaz, see page 2422, col. 2, ¶¶ 2-3 as cited above including for equations 27 and 28, and then see Giorgi, equation 1 on page 1021 and the surrounding description which teaches a “NARX model” in a similar form as Glaz’s equation, then see § II.B in Giorgi for the “Linear ARX model” and the equation for the linear model, as well as § II.C for the Nonlinear form – as taken in combination with Glaz, Giorgi and Glaz teaches the presently claimed equation, i.e. using these formulations of Giorgi such as § II.B, wherein Giorgi’s “ai” and “bi” terms represent “parameters” for the model [examples of H and Q, when applied to the input signal/vector prediction in Glaz], and wherein Giorgi’s formulation has re-arranged the matrix formulation to explicitly recite “g” from equation 1 as “g” is the “model” (see fig. 2) – in other words, a skilled person would have arrived at an embodiment of the claimed equation, wherein the embodiment was merely a re-arrangement of the claimed equation into ARX/NARX form 
to clarify on the broadest reasonable interpretation in view of the specification for this claim - see the instant specification table 1 which states that the “flow analytic model” includes formulations such as “NARX” and “ARX”, e.g. Giorgi’s formulations – and to further clarify, ¶ 51: “The signal generating model and the analytic model can also use any one of the plurality of models of Table 1.”
to clarify on the BRI of H/Q/D – see the instant specification ¶¶ 56-58 – these are “parameters of equation 1” that are obtained “through an optimization algorithm by inputting a plurality of analytic data” – i.e. parameters similar to Giorgi which are, as per at least § II.B for Giorgi, “to be estimated” – as to the D, under the BRI this encompasses D=0, i.e. that the cancellation constant is a constant value of 0 which cancels this constant value from the equation
as to using this with a neural network: see Glaz, page 2422, col. 2 - ¶ 1 of col. 2 suggests using a “Neural Network”, and ¶ 2 teaches that the surrogate is fitting a “mapping function”, i.e. that the “Neural Network” would have been used to fit the “mapping function”, e.g. Giorgi’s models

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the ‘167 claimed invention, as modified above by Glaz and Sabir, with the teachings from Giorgi on model “CFD-based” results (Giorgi, § III, ¶ 1) using “An alternative modelling approach, utilized in this paper for both ... model families, is that of system identification, where models are determined from input/output data, measured from the system under study [11]” (Giorgi, page 1020, col. 2 last paragraph). The motivation to combine would have been that “Such methods are particularly useful where the system to be modelled is very complex and/or does not easily lend itself to first principles modelling.” (Giorgi, page 1020, col. 2 last paragraph).

Regarding Claim 4
The ‘167 claimed invention, in combination with Glaz and Sabir and Giorgi, teaches:
	The flow analysis apparatus of claim 3, wherein the first artificial neural network model is generated by deriving the H, Q, and D parameters through Backpropagation algorithm where the parameters are not initially determined. (Sabir, abstract: “A feedforward neural network
architecture is applied in this research. The model is trained using Levenberg-Marquardt and Bayesian regularization backpropagation algorithms” and page 12086, col. 2, ¶ 3: “The purpose of neural network training is to determine the weights vector that satisfy the global minima of the error function” – for claim interpretation see ¶ 59 and ¶ 67 in the instant specification)

Regarding Claim 5
The ‘167 claimed invention, as taken in combination with Glaz and Sabir, does not teach: 
	The flow analysis apparatus of claim 1, wherein the second artificial neural network model is generated through an Equation, 

    PNG
    media_image3.png
    39
    218
    media_image3.png
    Greyscale

wherein the k refers to the number of iterations of numerical analysis in the unsteady state of fluid and the k+T refer to the number of iterations of numerical analysis in the steady state of fluid, 
wherein the Y(k) refers to an output signal of the kth numerical analysis, 
Serial No.: 16/420,179Attorney Docket No.: 40011-1090 wherein the V(k + T) refers to an estimated steady state input signal of the (k+T)th numerical analysis, and 
wherein the Y(k + T) refers to an estimated steady state output signal of the (k+T)th numerical analysis, the estimated output signal Y(k + T) according to the (k+T)th numerical analysis being derived from the output signal Y(k) used for the kth numerical analysis and the estimated input signal V(k + T) of the (k+T)th numerical analysis derived by the first artificial neural network model,

    PNG
    media_image4.png
    81
    634
    media_image4.png
    Greyscale
wherein the C refers to a cancellation constant. 

The ‘167 claimed invention, in combination with Glaz and Sabir and Giorgi, teaches:
The flow analysis apparatus of claim 1, wherein the second artificial neural network model is generated through an Equation, 

    PNG
    media_image3.png
    39
    218
    media_image3.png
    Greyscale

wherein the k refers to the number of iterations of numerical analysis in the unsteady state of fluid and the k+T refer to the number of iterations of numerical analysis in the steady state of fluid,  wherein the Y(k) refers to an output signal of the kth numerical analysis,  Serial No.: 16/420,179Attorney Docket No.: 40011-1090 wherein the V(k + T) refers to an estimated steady state input signal of the (k+T)th numerical analysis, and  wherein the Y(k + T) refers to an estimated steady state output signal of the (k+T)th numerical analysis, the estimated output signal Y(k + T) according to the (k+T)th numerical analysis being derived from the output signal Y(k) used for the kth numerical analysis and the estimated input signal V(k + T) of the (k+T)th numerical analysis derived by the first artificial neural network model, 
    PNG
    media_image4.png
    81
    634
    media_image4.png
    Greyscale
wherein the C refers to a cancellation constant. (Glaz, see page 2422, col. 2, ¶¶ 2-3 as cited above including for equations 27 and 28, and then see Giorgi, equation 1 on page 1021 and the surrounding description which teaches a “NARX model” in a similar form as Glaz’s equation, then see § II.B in Giorgi for the “Linear ARX model” and the equation for the linear model, as well as § II.C for the Nonlinear form – as taken in combination with Glaz, Giorgi and Glaz teaches the presently claimed equation, i.e. using these formulations of Giorgi such as § II.B, wherein Giorgi’s “ai” and “bi” terms represent “parameters” for the model [examples of A and P, when applied to the input signal/vector prediction in Glaz], and wherein Giorgi’s formulation has re-arranged the matrix formulation to explicitly recite “g” from equation 1 as “g” is the “model” (see fig. 2) – in other words, a skilled person would have arrived at an embodiment of the claimed equation, wherein the embodiment was merely a re-arrangement of the claimed equation into ARX/NARX form 
to clarify on the broadest reasonable interpretation in view of the specification for this claim - see the instant specification table 1 which states that the “flow analytic model” includes formulations such as “NARX” and “ARX”, e.g. Giorgi’s formulations – and to further clarify, ¶ 51: “The signal generating model and the analytic model can also use any one of the plurality of models of Table 1.”
to clarify on the BRI of A/P/C – see the instant specification ¶¶ 59-66– and as to the C parameter, under the BRI this encompasses C=0, i.e. that the cancellation constant is a constant value of 0 which cancels this constant value from the equation)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from the ‘167 claimed invention, as modified above by Glaz and Sabir, with the teachings from Giorgi on model “CFD-based” results (Giorgi, § III, ¶ 1) using “An alternative modelling approach, utilized in this paper for both ... model families, is that of system identification, where models are determined from input/output data, measured from the system under study [11]” (Giorgi, page 1020, col. 2 last paragraph). The motivation to combine would have been that “Such methods are particularly useful where the system to be modelled is very complex and/or does not easily lend itself to first principles modelling.” (Giorgi, page 1020, col. 2 last paragraph).

Regarding Claim 6
The ‘167 claimed invention, in combination with Glaz and Sabir and Giorgi, teaches:
	The flow analysis apparatus of claim 5, wherein the second artificial neural network model is generated by deriving the A, P and C parameters through Backpropagation algorithm where the parameters are not initially determined. (Sabir, abstract: “A feedforward neural network architecture is applied in this research. The model is trained using Levenberg-Marquardt and Bayesian regularization backpropagation algorithms” and page 12086, col. 2, ¶ 3: “The purpose of neural network training is to determine the weights vector that satisfy the global minima of the error function”)

Regarding Claim 18
 	Claim 18 is rejected under a similar rationale as claim 3 above. 
	
Regarding Claim 19.
Claim 19 is rejected under a similar rationale as claim 5 above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Amoura et al., “A state-space neural network for modeling dynamical nonlinear systems”, 2011 – see the abstract: “In this paper, a specific neural-based model for identification of dynamical nonlinear systems is proposed. This artificial neural network, called State-Space Neural Network (SSNN), is different from other existing neural networks. Indeed, it uses a state-space representation while being able to adapt and learn its parameters. These parameters are the neural weights which are intelligible or understandable. After learning, the SSNN therefore is able to provide a state-space model of the dynamical nonlinear system” and see § 2.2 for the use of a “backpropagation algorithm” for training the neural network 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.A.H./Examiner, Art Unit 2147
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147